Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made as of
March 20, 2012, between Gary H. Schoenfeld (“Executive”) and Pacific Sunwear of
California, Inc. (the “Company”).

RECITALS

A. The Company desires that Executive continue to be employed by the Company to
carry out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, and Executive is willing to accept such
continued employment on such terms and conditions.

B. This Agreement shall govern the employment relationship between Executive and
the Company from and after the first date set forth above (the “Effective Date”)
and supersedes and negates all previous agreements and understandings with
respect to such relationship.

AGREEMENT

The parties agree as follows:

1. DUTIES

(a) The Company does hereby hire, engage, and employ Executive as its President
and Chief Executive Officer for the Term (as defined in Section 2). Executive
does hereby accept and agree to such hiring, engagement, and employment.
Executive shall serve the Company in such position in conformity with the
provisions of this Agreement and the general direction of the Board of Directors
of the Company (the “Board”). Executive shall have duties and authority
consistent with Executive’s position as President and Chief Executive Officer.
For so long as Executive continues to serve on the Board, Executive shall not
receive additional compensation for such Board service.

(b) Throughout his employment, Executive shall devote his time, energy, and
skill to the performance of his duties for the Company, vacations and other
leave authorized under this Agreement excepted. During his employment hereunder,
and except for his service on the board of directors of Camelback Products LLC
(“Camelback Products”) (on which Executive may continue to serve so long as such
service does not materially interfere with Executive’s performance of his duties
for the Company), Executive shall not serve as a director, officer, partner,
member or employee of, or consultant to, any other company or business without
first receiving the written consent of the Board. In the event that Executive
ceases to serve on the board of directors of Camelback Products, the Board shall
not unreasonably withhold its consent to Executive serving on another board of
one company or business that does not compete with the Company. The foregoing
notwithstanding, Executive shall be permitted to engage in charitable, civic,
educational, professional, industry and community affairs, to serve on the
boards of directors of non-profit organizations, and to manage Executive’s
passive personal investments, provided that such activities do not materially
interfere with the performance of

 

1



--------------------------------------------------------------------------------

Executive’s duties hereunder. All of Executive’s business and professional
relationships shall at all times be in compliance with the conflict of interest
and other policies set forth in the Company’s Code of Ethical Standards,
Business Practices and Conduct applicable to all officers and employees of the
Company (the “Code of Ethics”).

(c) Executive hereby represents to the Company that he is not subject to any
employment, confidentiality, trade secret or similar agreement, which would
interfere with the performance of his duties for the Company.

2. TERM

The term of employment under this Agreement (the “Term”) shall commence on the
Effective Date and shall terminate on June 16, 2013 (the “Termination Date”);
provided, however, that this Agreement shall be automatically renewed, and the
Term shall be automatically extended for one (1) additional year on each
anniversary of the Effective Date, unless either party gives notice (a
“non-renewal notice”), in writing, more than sixty (60) days prior to such
anniversary that the Term shall not be extended (or further extended, as the
case may be). The term “Term” shall include any extension thereof pursuant to
the preceding sentence. Provision of notice that the Term shall not be extended
or further extended, as the case may be, shall not constitute a breach of this
Agreement and shall not constitute “Good Reason” for purposes of this Agreement.
Notwithstanding the foregoing, the Term is subject to earlier termination as
provided below in this Agreement.

3. COMPENSATION

(a) Base Salary. Executive’s base salary as increased from time to time (the
“Base Salary”) shall be paid in accordance with the Company’s regular payroll
practices in effect from time to time, but not less frequently than in monthly
installments. Executive’s Base Salary shall initially be at an annualized rate
of One Million Fifty Thousand Dollars ($1,050,000). The Compensation Committee
of the Board (the “Compensation Committee”) may, in its discretion, increase
Executive’s Base Salary. In no event, however, shall Executive’s Base Salary be
reduced from its then-current level at any time.

(b) Annual Bonus. For each fiscal year of the Company that ends during the Term,
Executive will be eligible to participate in and receive a bonus under the
Company’s annual bonus plan (the “Annual Bonus”). Executive’s target Annual
Bonus will be 100% of Base Salary (the “Target Annual Bonus”) with a maximum
Annual Bonus of 200% of Base Salary if the Company reaches its established
stretch target for the applicable fiscal year. The Annual Bonus amount shall be
determined by the Company’s Compensation Committee based upon achievement of
Company and individual performance goals to be established each fiscal year by
the Compensation Committee. The Annual Bonus payment, if any, shall be made in
or around April of the fiscal year following the fiscal year for which the bonus
is earned, provided that in all events (except as provided in Sections 5(b),
6(b) and Section 7) Executive must be employed by the Company through the date
on which the bonus is paid in order to be eligible to receive any payment of the
bonus.

 

2



--------------------------------------------------------------------------------

(c) Equity Compensation. The amount, timing, and other terms of any future
equity award grants to Executive shall be determined by the Board (or the
Compensation Committee) in its good faith discretion.

4. BENEFITS

(a) Health, Welfare and Pension. During the Term, Executive shall be entitled to
participate, on no less favorable terms than those generally applicable to other
senior executives of the Company, in all health and welfare benefit plans and
programs and all retirement, deferred compensation, auto allowance and similar
plans and programs generally available to other executives or employees of the
Company as in effect from time to time, subject to any legally required
restrictions specified in such plans and programs. Notwithstanding the
foregoing, Executive shall not be eligible to participate in any severance plan,
program or arrangement of the Company (other than this Agreement), including,
without limitation, the Company’s Executive Severance Plan, and shall not be
entitled to any severance benefits under any such plan, program or arrangement.

(b) Vacation and Other Leave. During the Term, Executive shall accrue vacation
at a rate of four (4) weeks per year (subject to the Company’s standard vacation
policies applicable to Company executives which limit or eliminate accruals for
any period of time when the individual has accrued and untaken vacation in
excess of a prescribed level). Such vacation shall be scheduled and taken in
accordance with the Company’s standard vacation policies applicable to Company
executives. Executive shall also be entitled to all other holiday and leave pay
generally available to other executives of the Company.

(c) Expense Reimbursements. During the Term, the Company shall, pursuant to the
Company’s expense reimbursement policies, promptly (and in all events not later
than the end of the calendar year following the calendar year in which the
related expense was incurred) reimburse Executive for reasonable expenses
incurred in connection with the performance of his duties for the Company.
Executive agrees to timely submit such expenses for reimbursement in accordance
with such policies in order to facilitate timely repayment.

5. DEATH OR DISABILITY

(a) Definition of Disabled and Disability. For purposes of this Agreement, the
terms “Disabled” or “Disability” shall mean Executive’s inability, because of
physical or mental illness or injury, to perform the essential functions of his
customary duties pursuant to this Agreement, even with a reasonable
accommodation, and the continuation of such disabled condition for a period of
one hundred eighty (180) continuous days, or for not less than two hundred ten
(210) days during any continuous twenty-four (24) month period.

 

3



--------------------------------------------------------------------------------

(b) Termination Due to Death or Disability. If Executive dies during the Term,
Executive’s employment shall automatically cease and terminate as of the date of
Executive’s death. If Executive becomes Disabled during the Term, the Company
may terminate Executive’s employment upon thirty (30) days notice to Executive.
In the event of the termination of employment hereunder due to Executive’s death
or Disability, Executive or his estate shall be entitled to receive:

 

  (i) a lump sum cash payment, payable on the termination of Executive’s
employment, equal to the sum of (x) any accrued but unpaid Base Salary as of the
date of Executive’s termination of employment hereunder, and (y) any accrued but
unused vacation time in accordance with Company policy;

 

  (ii)

a payment equal to any earned but unpaid Annual Bonus in respect of the most
recently completed fiscal year preceding Executive’s termination of employment
hereunder payable at the same time bonuses are paid for such completed fiscal
year to other senior executives of the Company, but in no event later than two
and one-half (2 1/2) months following the end of such completed fiscal year;

 

  (iii)

a “Pro Rata Portion of the Bonus,” meaning an amount equal to any Annual Bonus
to which Executive would have been entitled had Executive remained an employee
for the balance of the Company’s fiscal year in which his employment terminated
multiplied by a fraction, the numerator of which is the number of days from
February 1 of such fiscal year through the date of Executive’s termination, and
the denominator of which is 365. Such Pro Rata Portion of the Bonus, if any,
shall be paid to Executive in a single payment at the same time bonuses are paid
for the fiscal year of termination to other senior executives of the Company,
but in no event later than two and one-half (2 1/2) months following the end of
such fiscal year;

 

  (iv) such employee benefits, if any, to which Executive may be entitled under
the employee benefit plans and arrangements of the Company; and

 

  (v) reimbursement of any expenses incurred by Executive during the Term that
are reimburseable by the Company in accordance with Section 4(c) (the amounts
described in clauses 5(b)(i) through (v) are collectively referred to herein as
the “Accrued Obligations”).

 

4



--------------------------------------------------------------------------------

6. TERMINATION BY THE COMPANY

(a) Termination for Cause. The Company may terminate the Term and Executive’s
employment hereunder for Cause at any time; provided, however, that in the event
of conduct giving rise to a claim of Cause based on any of clauses (iv) through
(vii) of the following definition of “Cause,” Executive shall be given written
notice of the grounds claimed to constitute Cause and (except as otherwise
provided below) be given an opportunity (of not more than 30 days) to promptly
cure such conduct. The Company need not, however, give Executive such an
opportunity to cure if (x) a cure is not reasonably possible in the
circumstances or (y) the Company has theretofore given notice to Executive of
similar conduct (whether or not he cured the prior instance(s) of such conduct).
Executive agrees that a cure may not be possible in all circumstances. The term
“Cause” for purposes of this Agreement shall mean a determination by the
Compensation Committee of the Board, acting in good faith and based on the
information then known to it, that one or more of the following has occurred:

 

  (i) Executive’s conviction of, or entrance of a plea of guilty or nolo
contendere to a felony;

 

  (ii) fraudulent conduct by Executive in connection with the business affairs
of the Company or any of its Subsidiaries;

 

  (iii) theft, embezzlement, or other criminal misappropriation of funds by
Executive from the Company or any of its Subsidiaries;

 

  (iv) Executive’s bad faith refusal to perform his duties to the Company or its
Subsidiaries, or follow the lawful orders of the Board;

 

  (v) Executive’s willful misconduct, which has, or would if generally known,
materially adversely affect the good will, business, or reputation of the
Company or any of its Subsidiaries;

 

  (vi) Executive’s material breach of any written agreement between Executive
and the Company or any of its Subsidiaries; or

 

  (vii) Executive’s material violation of the Company’s Code of Ethics or Code
of Ethics for the Chief Executive Officer and Senior Financial Officers.

In the event of the termination of Executive’s employment hereunder due to a
termination by the Company for Cause, then Executive shall be entitled to
receive payment of the Accrued Obligations (excluding the Pro Rata Portion of
the Bonus) and the Company shall have no further obligation to Executive
pursuant to this Agreement.

If the Company attempts to terminate Executive’s employment pursuant to this
Section 6(a) and it is ultimately determined that the Company lacked Cause, the
provisions of Section 6(b) (“Termination by the Company-Termination Without
Cause”) shall apply and Executive shall be entitled to receive the payments
called for by Section 6(b) (“Termination by the Company-Termination Without
Cause”).

For purposes of this Agreement, the term “Subsidiary” means any corporation or
other entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Company.

(b) Termination Without Cause. The Company may, with or without reason,
terminate Executive’s employment hereunder without Cause at any time, by
providing Executive written notice of such termination. Such notice shall
specify the effective date of the termination of Executive’s employment. In the
event of the termination of Executive’s employment hereunder due to a
termination by the Company without Cause (other than due to Executive’s death or
Disability), then Executive shall be entitled to payment of the Accrued
Obligations and, subject to Section 6(c), the following severance benefits, such
benefits to be paid at the times and in the manner provided in Section 6(d):

 

  (i) a cash payment equal to Executive’s last annualized rate of Base Salary in
effect on or immediately prior to Executive’s Separation from Service;

 

5



--------------------------------------------------------------------------------

  (ii) a cash payment equal to (i) the quotient obtained by dividing Executive’s
Base Salary (at the last annualized rate in effect on or immediately prior to
Executive’s Separation from Service) by twelve (12), multiplied by
(ii) Executive’s Years of Service as of Executive’s Separation from Service (up
to a maximum of twelve (12) Years of Service); provided, however, that in no
event shall the amount determined pursuant to this Section 6(b)(ii) exceed an
amount equal to (x) the amount obtained by multiplying two (2) by Executive’s
Base Salary (at the last annualized rate in effect on or immediately prior to
Executive’s Separation from Service), less (y) the amount determined pursuant to
Section 6(b)(i);

 

  (iii) a cash payment equal to the expected aggregate cost, as reasonably
determined by the Compensation Committee, of the premiums that would be charged
to Executive to continue medical coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), at the same or reasonably equivalent
medical coverage for Executive (and, if applicable, Executive’s eligible
dependents) as last in effect upon or immediately prior to Executive’s
Separation from Service, for twelve (12) months; and

 

  (iv) payment or reimbursement of Executive’s costs for outplacement services
obtained by Executive within the twelve (12) month period following Executive’s
Separation from Service up to a maximum of $20,000.

For purposes of this Agreement, Executive’s severance benefits shall be
calculated with respect to Executive’s Base Salary as in effect prior to any
reduction that would constitute “Good Reason” (as defined in Section 7) for
Executive’s resignation.

For purposes of this Agreement, the term “Years of Service” shall mean the
number of whole years that Executive was employed by the Company or any of its
Subsidiaries. Years of Service shall be determined by dividing the total number
of calendar days on which Executive was employed by the Company or one or more
of its Subsidiaries by three hundred sixty-five (365). Any fractional year shall
be disregarded.

For purposes of this Agreement, a “Separation from Service” occurs when
Executive dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

(c) Compliance with Agreement; Release.

 

  (i)

Notwithstanding anything to the contrary contained in this Agreement but subject
to Section 6(c)(ii), during the period in which Executive is entitled to receive
any payments described in Sections 6(b)(i) and 6(b)(ii) (including any
entitlement to receive such payments pursuant to Section 7) and prior to the
date on which all such payments have been made to Executive pursuant to
Section 6(d)(i), any money or other valuable

 

6



--------------------------------------------------------------------------------

  consideration earned or otherwise received by Executive or credited to
Executive’s account (whether presently or on a deferred basis) from the
provision of services (whether as an employee, independent contractor,
consultant, advisor, or otherwise) during such period shall be offset against
and serve to decrease the amount of any such payments. Executive agrees to
notify the Company in writing immediately upon receiving or earning any such
money or other valuable consideration.

 

  (ii) Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligation to make any payment of severance benefits to Executive
pursuant to Section 6(b), Section 7 or Section 10(a) (or to continue making any
such payment, as the case may be) is subject to the condition precedent that
Executive shall have complied with the restrictive covenants set forth in
Sections 11 through 14 hereof; provided, however, that, subject to
Section 6(c)(iii), in no event shall the total amount actually paid by the
Company pursuant to Sections 6(b)(i) and 6(b)(ii) (or Sections 7 or 10(a)(i) and
10(a)(ii), if applicable) be less than the lesser of (i) the aggregate amount
Executive is otherwise entitled to receive pursuant to such sections, or
(ii) Ten Thousand Dollars ($10,000), regardless of any breach by Executive of
Executive’s obligations under Section 6(c)(i) or any of the provisions of
Sections 11 through 14, which amount Executive agrees is good and sufficient
consideration for the release described in Section 6(c)(iii).

 

  (iii)

Notwithstanding anything to the contrary contained in this Agreement (but
subject to Section 6(d)(i) in the case of the timing of the first installment
payment contemplated thereby), the Company’s obligation to make any payment of
severance benefits pursuant to Section 6(b), Section 7 or Section 10(a) is
subject to the condition precedent that (A) Executive has fully executed a valid
and effective release (in the form attached hereto as Exhibit A or such other
form as the Compensation Committee may reasonably require in the circumstances,
which other form shall be substantially similar to that attached hereto as
Exhibit A but with such changes as the Compensation Committee may determine to
be required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable laws), (B) such executed release is
delivered by Executive to the Company so that it is received by the Company in
the time period specified below, and (C) such release is not revoked by
Executive (pursuant to any revocation rights afforded by applicable law). In
order to satisfy the requirements of this Section 6(c)(iii), Executive’s release
referred to in the preceding sentence must be delivered by Executive to the
Company so that it is received by the Company no later than thirty (30) calendar
days after Executive’s Separation from Service (or such later date as may be
required for an enforceable release of Executive’s claims under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), to the extent the
ADEA is applicable in the circumstances, in which case Executive will be

 

7



--------------------------------------------------------------------------------

  provided with either twenty one (21) or forty five (45) days, depending on the
circumstances of the termination, to consider the release). In addition, the
Company may require that Executive’s release be executed no earlier than the
date that Executive’s employment with the Company terminates.

(d) Form and Timing of Severance Payments. Any severance benefits that become
payable to Executive pursuant to Section 6(b) (including any such benefits
payable pursuant to Section 7) or Section 10(a) shall be paid at the times and
in the manner set forth in this Section 6(d).

 

  (i) The payments described in Sections 6(b)(i) and 6(b)(ii) shall be paid by
the Company in cash to Executive in a series of twelve (12) substantially equal
monthly installment payments (each constituting the same approximate fraction of
the aggregate severance amount), with the first such installment payment being
made in the month following the month in which the Executive’s Separation from
Service occurs and with the remaining eleven (11) installment payments being
made monthly thereafter for eleven (11) months. If the first installment payment
is due before the time period for Executive to deliver the release contemplated
by Section 6(c) (as well as any period in which Executive has to revoke such
release under applicable law) has lapsed, such installment payment shall be paid
to Executive, but Executive shall immediately repay to the Company the full
amount of such payment in the event Executive fails to timely deliver (or
Executive revokes) such release. Notwithstanding the foregoing provisions, if a
Change in Control Event (as defined below) occurs upon or at any time after
Executive’s Separation from Service, the aggregate amount of the remaining
unpaid installments shall be paid to Executive in cash in a lump sum not more
than thirty (30) days after such Change in Control Event.

 

  (ii) The payments described in Section 10(a)(i) and in Section 6(b)(iii) or
Section 10(a)(ii), as applicable, shall be paid by the Company in cash to
Executive on or within (x) the seventy-four (74) day period following
Executive’s Separation from Service, or, if later and in the case of payments
described in Sections 10(a)(i) or 10(a)(ii), (y) the thirty (30) day period
following the Change in Control Event, as applicable. If the timing of delivery
of Executive’s release contemplated by Section 6(c) (as well as the lapse of any
period in which Executive has to revoke such release under applicable law) could
cause such payments to be made in either of two calendar years, payment shall be
made within the prescribed period of time but in the later of such two years.

 

  (iii)

Any payment or reimbursement to which Executive may become entitled pursuant to
Section 6(b)(iv) or Section 10(a)(iii) shall be subject to the Company’s expense
reimbursement policies in effect immediately prior to Executive’s Separation
from Service (or, if earlier, the date of a Change in Control Event) and
applicable to the Company’s executives generally and

 

8



--------------------------------------------------------------------------------

  shall be fully paid or reimbursed, as applicable, by the Company not later
than the end of Executive’s third taxable year following Executive’s taxable
year in which Executive’s Separation from Service occurs.

 

  (iv) Each installment of severance benefits is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i), and the severance
benefits are intended to satisfy the exemptions from application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)
(to the extent of the applicable limitations of such exemptions). However, if
such exemptions are not available, the provisions of Section 6(d)(v) shall
apply.

 

  (v) The provisions of this paragraph shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. Notwithstanding any other provision herein, if
Executive is a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1) as of the date of Executive’s Separation from Service,
Executive shall not be entitled to any distribution of his severance benefits
hereunder until the earlier of (i) the date which is six (6) months after his
Separation from Service for any reason other than death, or (ii) the date of
Executive’s death. Any amounts otherwise payable to Executive upon or in the six
(6) month period following Executive’s Separation from Service that are not so
paid by reason of the preceding paragraph shall be paid (without interest) as
soon as practicable (and in any event within thirty (30) days) after the date
that is six (6) months after Executive’s Separation from Service (or, if
earlier, as soon as practicable after the date of Executive’s death).

7. TERMINATION BY EMPLOYEE

Executive shall have the right to terminate Executive’s employment hereunder at
any time with or without “Good Reason” (as defined below) by providing sixty
(60) days written notice of such termination to the Company. In the event of the
termination of Executive’s employment hereunder by Executive without Good
Reason, then Executive shall be entitled to receive payment of the Accrued
Obligations (excluding the Pro Rata Portion of the Bonus) and the Company shall
have no further obligation to Executive pursuant to this Agreement. In the event
of the termination of Executive’s employment hereunder by Executive for Good
Reason, then Executive shall be entitled to payment of the Accrued Obligations
and, subject to Section 6(c), the severance benefits set forth in clauses
(i) through (iv) of Section 6(b), such benefits to be paid at the times and in
the manner provided in the corresponding provisions of Section 6(d).

For purposes hereof, the term “Good Reason” shall mean the occurrence of any one
or more of the following conditions without Executive’s express written consent:

 

  (i) a material diminution in Executive’s authority, duties or
responsibilities;

 

  (ii) a material diminution in Executive’s rate of base compensation;

 

9



--------------------------------------------------------------------------------

  (iii) a material change in the location of Executive’s principal workplace for
the Company and that results in an increased commute for Executive from his
principal residence (except for reasonable periods of required travel on Company
business); or

 

  (iv) a material breach by the Company of this Agreement.

provided, however, that any such condition shall not constitute “Good Reason”
unless both (x) Executive provides written notice to the Company of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (y) the Company fails to remedy such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events the termination of Executive’s employment
with the Company shall not be treated as a termination for “Good Reason” unless
such termination occurs not more than one (1) year following the initial
existence of the condition claimed to constitute “Good Reason.”

8. EXPIRATION OF TERM

In the event Executive’s employment has not otherwise been terminated or
extended pursuant to this Agreement, Executive’s employment shall terminate
effective on the Termination Date. If such termination of employment is the
result of a non-renewal notice given by Executive pursuant to Section 2, such
termination shall be deemed a termination of employment by Executive without
Good Reason pursuant to Section 7. If such termination of employment is the
result of a non-renewal notice given by the Company pursuant to Section 2, such
termination shall be deemed (i) if the termination occurs at any time during the
period commencing six (6) months before a Change in Control Event and ending
twenty-four (24) months after a Change in Control Event, a termination of
employment by the Company without cause pursuant to Section 10(a), or
(ii) otherwise, a termination of employment by the Company without Cause
pursuant to Section 6(b).

9. EFFECT OF TERMINATION ON BOARD MEMBERSHIP

Executive agrees that any termination of Executive’s employment hereunder by
either Executive or the Company shall, unless otherwise agreed in writing by
Executive and the Company, effect a resignation of Executive from the Board (if
Executive is then a member of the Board) concurrent with the termination date.

 

10



--------------------------------------------------------------------------------

10. CHANGE IN CONTROL

(a) Change in Control Severance Benefits. If (1) Executive’s employment with the
Company is terminated during the Term by the Company without Cause (and other
than due to Executive’s death or Disability) or by Executive for Good Reason,
and (2) such termination of employment occurs at any time during the period
commencing six (6) months before the occurrence of a Change in Control Event and
ending twenty-four (24) months after such Change in Control Event, then
Executive shall be entitled to payment of the Accrued Obligations and, subject
to Section 6(c), the following severance benefits, such benefits to be paid at
the times and in the manner provided in Section 6(d):

 

  (i) a cash payment equal to (i) 2.0, multiplied by (ii) the sum of
(x) Executive’s highest annualized rate of Base Salary in effect in the one year
period preceding Executive’s Separation from Service, and (y) Executive’s Target
Annual Bonus for the Company’s fiscal year in which Executive’s Separation from
Service occurs (or, if there is then no such target bonus opportunity, the
average Annual Bonus paid by the Company to Executive for the last three full
fiscal years of the Company prior to Executive’s Separation from Service).

 

  (ii) a cash payment equal to the amount determined under Section 6(b)(iii),
subject to the conditions and limitations set forth in such section.

 

  (iii) payment or reimbursement of Executive’s costs for outplacement services
as provided in Section 6(b)(iv), subject to the conditions and limitations set
forth in such section.

If Executive is otherwise entitled to receive benefits under both Section 6(b)
or Section 7 above and this Section 10(a), Executive shall receive the benefits
provided in this Section 10(a) and not the benefits provided in Section 6(b) or
Section 7. If Executive has previously commenced receiving benefits under
Section 6(b) or Section 7, and then becomes entitled to benefits under this
Section 10(a) due to a Change in Control Event that follows Executive’s
termination, Executive shall receive severance benefits under this Section 10(a)
less the amount of any severance benefits theretofore provided pursuant to
Section 6(b) or Section 7, and Executive shall thereafter not be entitled to any
severance benefits otherwise due pursuant to Section 6(b) or Section 7.

For purposes of this Agreement, “Change in Control Event” has the meaning
ascribed to such term under the 2005 Plan as in effect on the Effective Date. In
no event shall a transaction or other event that occurred prior to the Effective
Date constitute a Change in Control Event. Notwithstanding any other provision
herein, a transaction shall not constitute a Change in Control Event for
purposes of this Agreement unless it is a “change in the ownership or effective
control” of the Company, or a change “in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

(b) Section 280G.

 

  (i)

Notwithstanding anything contained in this Agreement to the contrary, to the
extent that any payment or distribution of any type to or for Executive by the
Company or any of its affiliates, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (including,
without limitation, any accelerated vesting of stock options or other
equity-based awards granted by the Company to Executive) (collectively, the
“Total Payments”) is or will be subject to the

 

11



--------------------------------------------------------------------------------

  excise tax imposed under Section 4999 of the Code (which reference includes,
for purposes of this Agreement, any similar successor provision to
Section 4999), then the Total Payments shall be reduced (but not below zero) so
that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction to the Total Payments shall be made only if the total after-tax
benefit to Executive is greater after giving effect to such reduction than if no
such reduction had been made. The Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any cash severance benefits, then by
reducing or eliminating any accelerated vesting of stock options, then by
reducing or eliminating any accelerated vesting of other equity-based awards,
then by reducing or eliminating any other remaining Total Payments. In each
case, the reduction shall be made first against the payment or vesting event
that was otherwise scheduled to occur latest in time. The preceding provisions
of this Section 10(b) shall take precedence over the provisions of any other
plan, arrangement or agreement governing Executive’s rights and entitlements to
any benefits or compensation.

 

  (ii)

Any determination that Total Payments to Executive must be reduced or eliminated
in accordance with Section 10(b)(i) and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm or consulting firm with experience in such matters selected by
the Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
after the date such calculation is requested by the Company or Executive. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control Event, Executive
shall appoint another nationally recognized accounting or consulting firm with
experience in such matters to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If a reduction or elimination of Total Payments to Executive in accordance with
the foregoing is necessary based on the Accounting Firm’s determination, the
Accounting Firm shall furnish Executive with a written opinion that failure to
limit the amount of the Total Payments would result in the imposition of a tax
under Section 4999 of the Code as well as the estimates of Executive’s after-tax
net benefits before and after giving effect to such a reduction. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Total Payments to Executive which will not have
been made by the Company should have been made. The

 

12



--------------------------------------------------------------------------------

  Accounting Firm shall determine the amount of such underpayment that has
occurred and any such underpayment shall be promptly paid by the Company to or
for the benefit of Executive. In the event that any Total Payment made to
Executive shall be determined by the Accounting Firm to result in the imposition
of any tax under Section 4999 of the Code and a reduction of Total Payments was
otherwise required pursuant to Section 10(b)(i) to avoid the imputation of such
tax, Executive shall promptly repay the amount of such excess to the Company
together with interest on such amount (at the same rate as is applied to
determine the present value of payments under Section 280G or any successor
thereto), from the date the reimbursable payment was received by Executive to
the date the same is repaid to the Company.

11. NON-COMPETITION

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(a) During his employment, and except as permitted by Section 1(b), Executive
will not, directly or indirectly, (i) engage in any business for Executive’s own
account that competes with the business of the Company or its Subsidiaries
(including, without limitation, businesses which the Company or its Subsidiaries
have specific plans to conduct in the future and as to which Executive is aware
of such planning), (ii) enter the employ of, or render any services to, any
person engaged in any business that competes with the business of the Company or
its Subsidiaries, (iii) acquire a financial interest in any person engaged in
any business that competes with the business of the Company or its Subsidiaries,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant, or (iv) interfere with
business relationships (whether formed before or after the date of this
Agreement) between the Company or any of its Subsidiaries and customers,
suppliers, partners, members or investors of the Company or its Subsidiaries.
Without limiting the generality of the foregoing, Executive agrees that any
designer, manufacturer, wholesaler or retailer which designs, manufactures,
markets or sells specialty apparel, clothing or accessories to the age groups
between eleven (11) and thirty-five (35) and where such designer, manufacturer,
wholesaler or retailer operates within seventy-five (75) miles of any store
location of the Company or any Subsidiary, would be “in competition with the
business of the Company” or its Subsidiaries.

(b) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its Subsidiaries which are publicly
traded on a national or regional stock exchange or on an over-the-counter
market, or an interest in a diversified mutual fund, hedge fund or pooled
investment account (including venture capital funds and private equity funds),
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person, fund or account and (ii) does not, directly or
indirectly, own five percent (5%) or more of any class of securities of such
person, fund or account.

 

13



--------------------------------------------------------------------------------

12. ANTISOLICITATION

Executive promises and agrees that during his employment, and for a period of
one (1) year thereafter, he will not directly contact customers of the Company
or any of its Subsidiaries to encourage them to divert business from the Company
or a Subsidiary to any individual partnership, firm, corporation or any other
entity then in competition with the business of the Company or any Subsidiary.
Additionally, Executive promises and agrees that during his employment, and for
a period of one (1) year thereafter, he will not directly or indirectly
influence or attempt to influence vendors or business partners of the Company or
any of its Subsidiaries to divert their business from the Company or a
Subsidiary to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any Subsidiary.

13. SOLICITING EMPLOYEES

Executive promises and agrees that during his employment, and for a period of
one (1) year thereafter, he will not directly or indirectly solicit any employee
of the Company or a Subsidiary to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of the Company or any Subsidiary.

14. CONFIDENTIALITY

Executive promises and agrees that he will not at any time (whether during or
after his employment with the Company), unless compelled by lawful process,
disclose or use for his own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its Subsidiaries or affiliates, any trade secrets, or other confidential data
or information relating to customers, design programs, costs, marketing, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company or of any Subsidiary or affiliate of the Company; provided that the
foregoing shall not apply to information which is not unique to the Company (or
Subsidiary or affiliate, as applicable) or which is generally known to the
industry or the public other than as a result of Executive’s breach of this
covenant. Executive agrees that upon termination of his employment with the
Company or a Subsidiary for any reason, or upon the request of the Company or a
Subsidiary, he will return to the Company immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Company, any Subsidiary or
affiliate of the Company. Executive further agrees that he will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company, any Subsidiary or affiliate of the Company; provided, however, that
Executive may retain Executive’s rolodex, address books, information relating to
Executive’s compensation or relating to reimbursement of expenses, documents
relating to Executive’s participation in employee benefit plans or programs of
the Company or Subsidiary, any agreement between Executive and the Company or a
Subsidiary relating to Executive’s employment with the Company or a Subsidiary,
and other personal property provided that such items do not contain any
confidential information of the Company or a Subsidiary.

 

14



--------------------------------------------------------------------------------

15. LITIGATION/AUDIT COOPERATION

Executive agrees that from the last day of the Term and continuing until the
Company receives its audited financial statements for the Company’s first full
fiscal year following the fiscal year of the Company in which the Term ends or
is terminated, Executive shall reasonably cooperate with the Company and its
Subsidiaries in connection with: (a) any internal or governmental investigation
or administrative, regulatory, arbitral or judicial proceeding involving the
Company and any Subsidiaries with respect to matters relating to Executive’s
employment with or service as a member of the Board or the board of directors of
any Subsidiary (collectively, “Litigation”); or (b) any audit of the financial
statements of the Company or any Subsidiaries with respect to the period of time
when Executive was employed by the Company or any Subsidiaries (“Audit”). The
Company shall reimburse Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 15, including lodging
and meals, upon Executive’s submission of receipts. If, due to an actual or
potential conflict of interest, it is necessary for Executive to retain separate
counsel in connection with providing the services under this Section 15, and
such counsel is not otherwise supplied by and at the expense of the Company
(pursuant to indemnification rights of the Executive or otherwise), the Company
shall further reimburse Executive for the reasonable fees and expenses of such
separate counsel.

16. INJUNCTIVE RELIEF

Executive expressly agrees that the Company will or would suffer irreparable
injury if Executive were to breach any of Sections 11 through 15 above and that
the Company would by reason of such conduct be entitled, in addition to any
other remedies, to injunctive relief. Executive consents and stipulates to the
entry of such injunctive relief prohibiting him from engaging in conduct which
violates any of the provisions of Sections 11 through 15.

17. ASSIGNMENT

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that, in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Company with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder. The
Company shall be required to cause such successor to expressly assume and agree
to perform this Agreement, in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
and any failure by the Company to comply with such requirement shall constitute
a material breach of this Agreement.

18. GOVERNING LAW

This Agreement and the legal relations hereby created between the parties hereto
shall be governed by and construed under and in accordance with the internal
laws of the State of California, without regard to conflicts of laws principles
thereof.

 

15



--------------------------------------------------------------------------------

19. ENTIRE AGREEMENT

This Agreement (together with the exhibit hereto and the indemnification
agreement contemplated by Section 28) embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior agreements of the parties hereto on the subject matter
hereof (including, without limitation, the June 2009 Employment Agreement by and
between the Company and Executive). Any prior negotiations, correspondence,
agreements, proposals, or understandings relating to the subject matter hereof
shall be deemed to be merged into this Agreement and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as set forth
herein.

20. MODIFICATIONS

This Agreement shall not be modified by any oral agreement, either express or
implied, and all modifications hereof shall be in writing and signed by the
parties hereto.

21. WAIVER

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

22. NUMBER AND GENDER

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

23. SECTION HEADINGS

The section headings in this Agreement are for the purpose of convenience only
and shall not limit or otherwise affect any of the terms hereof.

24. ARBITRATION

The Company and Executive hereby consent to the resolution by mandatory and
binding arbitration of all claims or controversies arising out of or relating to
this Agreement, its enforcement or interpretation, or because of an alleged
breach, default, or misrepresentation in connection with any of its provisions,
or any other controversy arising out of Executive’s employment, including, but
not limited to, any state or federal statutory claims, that the Company may have
against Executive, or that Executive may have against the Company or against any
of its officers, directors, employees or agents acting in their capacity as
such. Each party’s promise to resolve all such claims or controversies by
arbitration in accordance with the terms hereof rather than through the courts
is consideration for the other party’s like promise. It is further agreed that
the decision of an arbitrator on any issue, dispute, claim or controversy
submitted for arbitration, shall be final and binding upon the Company and
Executive and that judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.

 

16



--------------------------------------------------------------------------------

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be before a sole arbitrator (the “Arbitrator”)
selected from Judicial Arbitration & Mediation Services, Inc., Orange County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Civil Procedure Code Sections 1280 et. seq. as the exclusive remedy
of such dispute.

The Arbitrator shall interpret this Agreement, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal law.
In reaching his or her decision, the Arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement. Except as provided in the next paragraph, the Arbitrator, and not any
federal, state or local court or agency, shall have exclusive and broad
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to, any
claim that all or any part of this Agreement is voidable. The Arbitrator shall
have the authority to decide dispositive motions. Following completion of the
arbitration, the arbitrator shall issue a written decision disclosing the
essential findings and conclusions upon which the award is based.

Notwithstanding the foregoing, provisional injunctive relief may, but need not,
be sought by Executive or the Company in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally resolved by the
Arbitrator in accordance with the foregoing. Final resolution of any dispute
through arbitration may include any remedy or relief which would otherwise be
available at law and which the Arbitrator deems just and equitable. The
Arbitrator shall have the authority to award full damages as provided by law.
Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

The Company shall pay the reasonable fees and expenses of the Arbitrator and of
a stenographic reporter, if employed. Each party shall pay its own legal fees
and other expenses and costs incurred with respect to the arbitration.

25. SEVERABILITY

In the event that a court of competent jurisdiction determines that any portion
of this Agreement is in violation of any statute or public policy, then only the
portions of this Agreement which violate such statute or public policy shall be
stricken, and all portions of this Agreement which do not violate any statute or
public policy shall continue in full force and effect. Furthermore, any court
order striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.

 

17



--------------------------------------------------------------------------------

26. NOTICES

All notices under this Agreement shall be in writing and shall be either
personally delivered or mailed postage prepaid, by certified mail, return
receipt requested:

 

  (a) if to the Company:

Pacific Sunwear of California, Inc.

Attention: Chairman of the Board

3450 East Miraloma Avenue

Anaheim, California 92806

with copies to:

Pacific Sunwear of California, Inc.

Attention: General Counsel

3450 East Miraloma Avenue

Anaheim, California 92806

and

O’Melveny & Myers LLP

Attention: Jeffrey W. Walbridge, Esq.

610 Newport Center Drive, Suite 1700

Newport Beach, California 92660

 

  (b) if to Executive:

At the address on file with the Company

with copies to:

Cooley Godward Kronish LLP

Attention: Craig E. Dauchy, Esq.

3175 Hanover Street

Palo Alto, CA 94304-1130

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may change its address for purposes of giving
future notices pursuant to this Agreement by notifying the other party in
writing of such change in address, such notice to be delivered or mailed in
accordance with the foregoing.

27. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

18



--------------------------------------------------------------------------------

28. INDEMNIFICATION

The written Indemnity Agreement by and between the Company and Executive
continues in effect.

29. LIABILITY INSURANCE

The Company shall cover Executive under directors and officers liability
insurance both during and, while potential liability exists, after the term of
this Agreement in the same amount and to the same extent as the Company covers
its other officers and directors (except in no event shall the Company be
required to maintain such coverage for a period of more than six years after the
last day that the Executive served as an employee of the Company or a member of
the Board).

30. TAX MATTERS

(a) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(b) Section 409A Compliance. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Executive to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Executive.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Amended and
Restated Employment Agreement as of the date first above written.

 

THE COMPANY: Pacific Sunwear of California, Inc.

By:

 

/S/ Craig E. Gosselin

Name:

  Craig E. Gosselin

Title:

  SVP and General Counsel

EXECUTIVE:

Gary H. Schoenfeld

/S/ Gary H. Schoenfeld

 

20



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Release Agreement”) is entered into this     day
of             20    , by and between             , an individual (“Executive”),
and Pacific Sunwear of California, Inc., a California corporation (the
“Company”).

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with that certain Amended and Restated Employment
Agreement dated March 20, 2012 between the Company and Executive (the
“Employment Agreement”), the Company and Executive desire to enter into this
Release Agreement upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Employment Agreement,
Executive and the Company agree as follows:

1. Termination of Employment. Executive’s employment with the Company terminated
on [            ,     ] (the “Separation Date”). Executive waives any right or
claim to reinstatement as an employee of the Company and each of its affiliates.
Executive hereby confirms that Executive does not hold any position as an
officer, director, employee, member, manager and in any other capacity with the
Company and each of its affiliates. Executive acknowledges and agrees that
Executive has received all amounts owed for his regular and usual salary
(including, but not limited to, any severance (other than any benefits due
pursuant to the Employment Agreement), overtime, bonus, accrued vacation,
commissions, or other wages), reimbursement of expenses, and usual benefits, and
that all payments due to Executive from the Company have been received.

2. Release. Executive, on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its parents, subsidiaries and affiliates, past and present, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements or contracts (written or
oral), covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden (each,
a “Claim”), which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees (including,
without limitation, any Claim arising out of or in any way connected

 

-1-



--------------------------------------------------------------------------------

with Executive’s service as an officer, director, employee, member or manager of
any Releasee, Executive’s separation from his position as an officer, director,
employee, manager and/or member, as applicable, of any Releasee, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), whether known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Release Agreement including,
without limiting the generality of the foregoing, any Claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, or any other federal, state or local law, regulation, or ordinance, or any
Claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability (the “Release”); provided, however, that the
foregoing Release does not apply to any obligation of the Company to Executive
pursuant to any of the following: (1) any equity-based awards previously granted
by the Company to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA (or
similar applicable state law); (5) any rights to severance benefits payable
under Section 6(b), 7 or 10(a) of the Employment Agreement in accordance with
the terms of the Employment Agreement; or (6) any rights to payment of benefits
that Executive may have under a retirement plan sponsored or maintained by the
Company that is intended to qualify under Section 401(a) of the Internal Revenue
Code of 1986, as amended. In addition, this Release does not cover any Claim
that cannot be so released as a matter of applicable law. Executive acknowledges
and agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.

 

-2-



--------------------------------------------------------------------------------

3. 1542 Waiver. It is the intention of Executive in executing this Release
Agreement that the same shall be effective as a bar to each and every Claim
hereinabove specified. In furtherance of this intention, Executive hereby
expressly waives any and all rights and benefits conferred upon him by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Release Agreement (including, without limitation, the Release set
forth above) shall be given full force and effect according to each and all of
its express terms and provisions, including those related to unknown and
unsuspected Claims, if any, as well as those relating to any other Claims
hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Executive acknowledges that he may hereafter discover Claims or facts in
addition to or different from those which Executive now knows or believes to
exist with respect to the subject matter of this Release Agreement and which, if
known or suspected at the time of executing this Release Agreement, may have
materially affected this settlement. Nevertheless, Executive hereby waives any
right, Claim or cause of action that might arise as a result of such different
or additional Claims or facts. Executive acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

4. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he may have arising under the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), which have arisen on or before the date of execution of
this Release Agreement. Executive further expressly acknowledges and agrees
that:

A. In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

B. Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;

C. Executive has voluntarily chosen to enter into this Release Agreement and has
not been forced or pressured in any way to sign it;

D. Executive was given a copy of this Release Agreement on [            ,
20    ] and informed that he had [twenty one (21)/forty five (45)] days within
which to consider this Release Agreement and that if he wished to execute this
Release Agreement prior to expiration of such [21-day/45-day] period, he should
execute the Endorsement attached hereto;

E. Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement;

F. Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

 

-3-



--------------------------------------------------------------------------------

5. No Transferred Claims. Executive warrants and represents that the Executive
has not heretofore assigned or transferred to any person not a party to this
Release Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Company and each of its affiliates harmless
from and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

6. Compliance with Employment Agreement. Executive warrants and represents that
Executive has complied fully with his obligations pursuant to the Employment
Agreement. Executive covenants that he will continue to abide by the applicable
provisions of such Employment Agreement.

7. Severability. It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

8. Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

9. Successors. This Release Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Release Agreement shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Release Agreement for all purposes. As used herein, “successor” and “assignee”
shall include any person, firm, corporation or other business entity which at
any time, whether by purchase, merger, acquisition of assets, or otherwise,
directly or indirectly acquires the ownership of the Company, acquires all or
substantially all of the Company’s assets, or to which the Company assigns this
Release Agreement by operation of law or otherwise.

 

-4-



--------------------------------------------------------------------------------

10. Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
CALIFORNIA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL
LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW
OF THE STATE OF CALIFORNIA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.

11. Amendment and Waiver. The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

12. Descriptive Headings. The descriptive headings of this Release Agreement are
inserted for convenience only and do not constitute a part of this Release
Agreement.

13. Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

14. Arbitration. The Company and Executive hereby consent to the resolution by
mandatory and binding arbitration of all claims or controversies arising out of
or in connection with this Release Agreement that the Company may have against
Executive, or that Executive may have against the Company or against any of its
officers, directors, employees or agents acting in their capacity as such. Each
party’s promise to resolve all such claims or controversies by arbitration in
accordance with this Release Agreement rather than through the courts is
consideration for the other party’s like promise. It is further agreed that the
decision of an arbitrator on any issue, dispute, claim or controversy submitted
for arbitration, shall be final and binding upon the Company and Executive and
that judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be before a sole arbitrator (the “Arbitrator”)
selected from Judicial Arbitration & Mediation Services, Inc., Orange County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Civil Procedure Code Sections 1280 et. seq. as the exclusive remedy
of such dispute.

 

-5-



--------------------------------------------------------------------------------

The Arbitrator shall interpret this Release Agreement, any applicable Company
policy or rules or regulations, any applicable substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or applicable
federal law. In reaching his or her decision, the Arbitrator shall have no
authority to change or modify any lawful Company policy, rule or regulation, or
this Release Agreement. Except as provided in the next paragraph, the
Arbitrator, and not any federal, state or local court or agency, shall have
exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Release
Agreement, including but not limited to, any claim that all or any part of this
Release Agreement is voidable. The Arbitrator shall have the authority to decide
dispositive motions. Following completion of the arbitration, the arbitrator
shall issue a written decision disclosing the essential findings and conclusions
upon which the award is based.

Notwithstanding the foregoing, provisional injunctive relief may, but need not,
be sought by Executive or the Company in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally resolved by the
Arbitrator in accordance with the foregoing. Final resolution of any dispute
through arbitration may include any remedy or relief which would otherwise be
available at law and which the Arbitrator deems just and equitable. The
Arbitrator shall have the authority to award full damages as provided by law.
Any award or relief granted by the Arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

The Company shall pay the reasonable fees and expenses of the Arbitrator and of
a stenographic reporter, if employed. Each party shall pay its own legal fees
and other expenses and costs incurred with respect to the arbitration.

15. Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

16. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Executive acknowledges and agrees that he has
read and understands this Release Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Release Agreement and he has had ample opportunity to do so.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-6-



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.

EXECUTED this     day of             20    , at Anaheim, California.

 

“Executive”

 

Print Name:

 

 

PACIFIC SUNWEAR OF CALIFORNIA, INC.,a California corporation, By:  

 

Name: Title:

 

-7-



--------------------------------------------------------------------------------

ENDORSEMENT

I,             , hereby acknowledge that I was given [21/45] days to consider
the foregoing Release Agreement and voluntarily chose to sign the Release
Agreement prior to the expiration of the [21-day/45-day] period.

I declare under penalty of perjury under the laws of the United States and the
State of California that the foregoing is true and correct.

EXECUTED this [    ] day of [            20    ], at Anaheim, California.

 

 

Print Name:  

 

 

-8-